Case 1:19-cv-24187-JEM Document 44 Entered on FLSD Docket 06/05/2019 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION

  IN RE: C. R. BARD, INC. PELVIC                         MDL NO. 2187
  REPAIR SYSTEM PRODUCTS
  LIABILITY LITIGATION
                                                         JOSEPH R. GOODWIN
  THIS DOCUMENT RELATES TO:                              U.S. DISTRICT JUDGE

  PASTORA CESPEDES,

         Plaintiff,                                      Case No. 2:13-cv-21538

  v.

  C. R. BARD, INC.,

         Defendant.


       C. R. BARD, INC.’S RESPONSES AND OBJECTIONS TO NOTICE OF VIDEO
                    DEPOSITION OF STEPHEN TANNENBAUM, M.D.

         Defendant C. R. Bard, Inc. (hereinafter “Bard”) objects and responds to the document

  requests attached in Exhibit A of Plaintiff’s Notice of Video Deposition of Stephen Tannenbaum,

  M.D. (“Notice”) as follows:

                                    GENERAL OBJECTIONS
                                               1.
         Bard objects to the Notice to the extent it seeks to increase or otherwise modify the

  burdens and obligations created by the Federal Rules of Civil Procedure on the grounds that the

  requests contained therein are overly broad and unduly burdensome.

                                                  2.

         Bard objects to the Notice to the extent it seeks documents or information protected by

  the attorney-client privilege, the attorney work product doctrine, patient confidentiality, or any

  other applicable immunity or privilege. Inadvertent revelation of any protected information or



                                                  1
Case 1:19-cv-24187-JEM Document 44 Entered on FLSD Docket 06/05/2019 Page 2 of 6



  documents will not constitute a waiver of any privilege or any other ground for objection to

  discovery of the protected information and will not waive the right of Bard to object to the use of

  the information or documents during any proceeding in this action.

                                                  3.

         Bard objects to the Notice to the extent it seeks information and/or documents that are not

  reasonably calculated to lead to the discovery of admissible evidence.

                                                  4.

         Bard objects to the Notice to the extent it seeks or purports to seek documents that are in

  the possession of other parties/entities or in the public domain. To the extent that Plaintiff is

  seeking documents which are readily available from other sources, Bard objects to such requests

  as unduly burdensome.

                                                  5.

         Bard objects to the Notice to the extent it seeks confidential documents or information of

  persons or entities who are not parties to this action and/or that is protected from disclosure

  pursuant to the patient/physician privilege relationship and/or federal or state authority and

  regulatory law including, without limitation, the Health Insurance Portability and Accountability

  Act of 1996 (“HIPAA”), 45 C.F.R. § 164.500, et seq.

                                                  6.

         Bard objects to the Notice to the extent it seeks trade secret, confidential, research,

  proprietary, developmental and/or non-public commercial information of any third party who has

  provided information with the expectation of confidentiality.




                                                  2
Case 1:19-cv-24187-JEM Document 44 Entered on FLSD Docket 06/05/2019 Page 3 of 6



                                                       7.

            Bard objects to the Notice to the extent it seeks the production of documents and/or

  information related to medical devices other than the Bard Align To and Avaulta Solo devices

  implanted in Plaintiff in this case on the grounds that such documents and information are not

  relevant to the claims and defenses asserted by the parties to this case, are not proportional to the

  needs of this case, and may contain protected information. See also Fed. R. Civ. P. 26 and

  General Objection No. 5 above.

                                                       8.

            In responding to the requests contained in the Notice, Bard does not waive the right to

  challenge the relevancy, materiality, and admissibility of the information sought or documents

  provided or to object to the use of any materials provided in any subsequent proceedings or

  trials.

                           SPECIFIC RESPONSES AND OBJECTIONS

            Subject to and without waiving the foregoing General Objections, which are hereby

  specifically incorporated into each of the following responses as if set forth verbatim therein,

  Bard responds to each individually numbered paragraphs of Exhibit A of the Notice as follows:

  Request No. 1

            Current Copy of CV.

  Response to Request No. 1:

            In addition to and without waiving any of the foregoing General Objections, Bard states

  that it has no further objections to this Request.




                                                       3
Case 1:19-cv-24187-JEM Document 44 Entered on FLSD Docket 06/05/2019 Page 4 of 6



  Request No. 2

          Medical Chart related to Plaintiff.

  Response to Request No. 2:

          Bard objects to this Request on the grounds that it is vague, ambiguous, and does not

  describe the requested documents with reasonable specificity.       Bard further objects to this

  Request to the extent that it seeks or purports to seek privileged communications, if any, between

  this treating physician and his counsel. Subject to and without waiving this objection and the

  General Objections stated above, Bard has no further objections to this Request.

  Request No. 3

        All promotional materials in your possession specifically on C.R. BARD transvaginal
  mesh devices.

  Response to Request No. 3

          Bard objects to this Request to on the grounds that it is overly broad and not reasonably

  limited in time or scope to the Bard device implanted in Plaintiff and therefore seeks documents

  that are neither relevant to the claims and defenses asserted by the parties to this case nor

  proportional to the needs of this case. Subject to and without waiving any of the General

  Objections stated above, Bard has no objection to this Request to the extent that it seeks the

  production of promotional materials relating to the Bard Align TO and Avaulta Solo devices

  implanted in Plaintiff in this case.




                                                  4
Case 1:19-cv-24187-JEM Document 44 Entered on FLSD Docket 06/05/2019 Page 5 of 6



        This 5th day of June, 2019.




                                           GREENBERG TRAURIG, LLP


                                           /s/ Lori G. Cohen
                                           Lori G. Cohen, Esq.
                                           Georgia Bar No. 174455
                                           Terminus 200
                                           3333 Piedmont Road NE, Suite 2500
                                           Atlanta, Georgia 30305
                                           Tel: 678-553-2100
                                           Fax: 678-553-2212
                                           cohenl@gtlaw.com
                                           Attorney for C. R. Bard, Inc.




                                       5
Case 1:19-cv-24187-JEM Document 44 Entered on FLSD Docket 06/05/2019 Page 6 of 6



                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 5, 2019, I electronically filed the foregoing document

   with the Clerk of the Court using the CM/ECF system which will send notification of such

   filing to the CM/ECF participants registered to receive service in this MDL.


                                                     /s/ Lori G. Cohen
                                                     Lori G. Cohen, Esq.
                                                     Georgia Bar No. 174455
                                                     GREENBERG TRAURIG, LLP
                                                     Terminus 200
                                                     3333 Piedmont Road NE
                                                     Suite 2500
                                                     Atlanta, Georgia 30305
                                                     Tel: 678-553-2100
                                                     Fax: 678-553-2212
                                                     cohenl@gtlaw.com
                                                     Attorney for C. R. Bard, Inc.




                                                 6
